Citation Nr: 0427564	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a skin 
disorder, claimed due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael Kelley, attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from October 1966 to April 
1970. 

The Board notes that service connection was denied for a skin 
disorder, claimed due to herbicide exposure, in an October 
1990 rating decision.  In June 1994, the RO reconsidered the 
decision based on a change in the regulations governing 
claims related to herbicide exposure and again denied the 
claim.  The veteran did not appeal the June 1994 decision and 
it became final in June 1995.  

In January 2001, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for a 
skin disorder.  In a June 2001 rating decision, the RO 
declined to reopen the claim, finding that new and material 
evidence had not been received.  The veteran disagreed with 
the June 2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2002.  

The veteran presented personal testimony before the 
undersigned Veteran's Law Judge at a Travel Board hearing in 
May 2003.  The transcript of the hearing is associated with 
the veteran's claims folder.

In October 2003, the Board remanded this issue for further 
development, essentially intended to ensure compliance with 
the Veterans Claims Assistance Act of 2000, which will be 
addressed in more detail below.  



Issues not on appeal

The Board observes that in addition to remanding this issue, 
its October 2003 decision included a grant of service 
connection for posttraumatic stress disorder (PTSD), which 
was on appeal at that time.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2003).  A November 2003 RO rating 
decision implemented the grant of service connection for PTSD 
and assigned a 70 percent disability rating.  The veteran has 
not appealed that decision, and accordingly it will be 
addressed no further here.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].

Also in November 2003, the RO granted entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further here.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied 
service connection for a skin disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's June 1994 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's June 1994 decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the RO's June 1994 decision, new and material 
evidence has not been received, and so the appellant's claim 
of entitlement to service connection for a skin disorder is 
not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a skin disorder, which was denied by the RO in 
June 1994. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the June 2001 rating decision, and by the October 
2001 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit new and material evidence 
on his claim, and of the particular deficiencies in the 
evidence with respect to his claim.  More significantly, a 
letter was sent to the veteran in January 2004, with a copy 
to his representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant service connection, it enumerated the evidence already 
received, and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the 
January 2004 VCAA letter, the RO informed the veteran that 
the RO would get such things as evidence kept by federal 
government agencies, such as medical records, and that it 
would request private treatment records, if the veteran 
completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The January 2004 letter told the veteran to send the RO any 
private treatment records, or to complete a separate form for 
each provider if he wanted the RO to request such records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  Even though the January 2004 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that "If 
there is any other evidence or information that you think will 
support your claim, please let us know."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that January 2004 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  Since that time no additional evidence has been 
submitted or identified.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  See 38 C.F.R. § 3.309(e) (2003).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2003).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (2003).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in January 2001, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  Accordingly, 
the law states that: 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual background

The "old" evidence

Prior to the June 1994 decision, the veteran's service 
medical records were obtained.  Those records showed that 
the veteran was treated for a skin rash and irritation on 
the chest, back and legs in January 1969, while he was 
stationed in Babenhausen Germany.  No diagnosis was 
recorded.  At separation from service in April 1970, the 
examination showed normal findings for the skin.  The 
veteran reported no history of skin diseases.

A claim of entitlement to service connection for a skin 
disorder was received by VA in July 1990.  

A VA Agent Orange registry examination dated in September 
1990 revealed complaints of a skin rash and a diagnosis of 
dermatitis.  The veteran reported a skin rash on his left 
leg since the sixties.  

The June 1994 RO rating decision

The June 1994 rating decision denied service connection 
for a skin disorder because there was no evidence on file 
that the veteran had a condition listed in the regulations 
as presumptively associated with herbicide exposure, and 
because the record contained no medical nexus opinion 
relating the veteran's current skin disorder to service.  

The additional evidence

Evidence received since June 1994 consists of VA treatment 
records, service personnel records and statements by and 
on behalf of the veteran.  

A VA admitting record dated October 1999 contains a 
finding for the skin of "no rash."

A January 2001 primary care progress note shows complaint 
and treatment for a skin rash off and on over both legs 
since 1969.  That record contains the veteran's account of 
having first suffered a rash over both legs while in 
Vietnam.  The record notes that the veteran continues to 
have a skin rash off and on over both legs.  The rash 
resolves with use of hydrocortisone cream.  On examination 
a diffuse erythematous macular skin rash was noted over 
the lateral aspect of both lower legs.  The rest of the 
skin was found to be normal.  The examiner's impression 
was chronic dermatitis of both lower legs, etiology 
unclear.  

Subsequent to the June 2001 rating decision, the RO 
received copies of the veteran's service personnel 
records.  Those records show that the veteran was 
stationed in Germany at the time he was treated for skin 
rashes in February 1969 and that he was not transferred to 
Vietnam until March 1969.  

In May 2003, the veteran presented personal testimony at a 
Travel Board hearing.  The veteran's attorney stated that 
the veteran had a skin cancer removed from his legs and 
that he would submit a causation letter.  The veteran was 
afforded an additional 30 days to submit evidence.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a skin disorder.  

At the time of the June 1994 rating decision, the evidence 
established that the veteran was exposed to herbicides during 
his service in Vietnam (by presumption), that he was treated 
for a rash in service in February 1969, and that he had a 
current diagnosis of dermatitis.  The evidence did not 
establish a diagnosis of one of the enumerated disabilities 
presumed to be associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  The evidence also did not contain a 
competent nexus opinion linking any current skin disorder to 
herbicide exposure in Vietnam or to any other injury or 
disease noted in service.  The Board finds that, similarly, 
the evidence received after the June 1994 rating decision 
does not establish these missing elements, but is cumulative 
and redundant of evidence already of record.  

With respect to diagnosis of a presumptive disorder, the 
Board notes that the only diagnosis contained in the 
additional evidence is chronic dermatitis, as contained in 
the January 2001 outpatient examination report.  Dermatitis 
is not one of the diseases presumed to be associated with 
herbicide exposure under 38 C.F.R. § 3.309(e), and such a 
diagnosis was already of record in June 1994.

With respect to medical nexus, the January 2001 examiner's 
finding that the etiology of the veteran's dermatitis is 
unknown is a patently inconclusive statement and does not 
even suggest a relationship between the veteran's skin 
disorder and either herbicide exposure in service or any 
disease or injury noted in service.  Medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).

The Board notes that at the May 2003 hearing, the veteran's 
attorney stated that a medical nexus opinion would be 
obtained.  The Board left the record open for an additional 
30 days in order to allow for submission of such an opinion.  
To this date, no additional evidence has been received or 
identified by the veteran.  As noted above, absent the 
receipt of new and material evidence, VA has no duty to 
assist the veteran in obtaining evidence.  

The Board also notes that the veteran's attorney stated at 
page (6) of the hearing transcript that the veteran had a 
skin cancer removed from his legs.  There is no such 
diagnosis contained in the medical evidence of record.  
However, the Board notes that even conceding such a 
diagnosis, not only is skin cancer not among the diseases 
presumed to be associated with herbicide exposure under 38 
C.F.R. § 3.309(e), skin cancer is actually among a list of 
specific conditions for which the Secretary of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

With respect to statements and testimony from the veteran and 
others, which continue to report the veteran's belief that 
his current skin disorder is related to herbicide exposure in 
Vietnam, such evidence cannot be considered new and material 
as to the matter of medical nexus.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or date of onset or cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Moreover, the veteran has consistently stated that he first 
complained of a skin rash while in Vietnam.  The service 
personnel records received since the June 1994 decision show 
that he was not sent to Vietnam until March 1969, and that he 
was in fact stationed in Germany at the time he reported and 
was treated for a skin rash.  This is the only report of such 
a complaint in the service medical records.  The presumption 
of exposure to Agent Orange applies only to the veteran's 
period of service in Vietnam.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the June 1994 
denial of the veteran's claim is cumulative and redundant of 
evidence already of record, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a) (2001).  The 
elements established by such additional evidence were already 
established or conceded at the time of the June 1994 
decision, and none of the remaining unestablished elements is 
addressed by the additional evidence.  Such evidence does not 
show that the veteran has a disability that is presumed to be 
associated with herbicide exposure, and it does not tend to 
relate the veteran's current skin disability to any disease 
or injury noted in service.  Accordingly, new and material 
evidence has not been received and the claim for entitlement 
to service connection for a skin disorder is not reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for skin disorder is not 
reopened.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

